DETAILED ACTION

The Amendment filed by Applicant on 02/09/2022 is entered.

The IDS filed by Applicant on 01/14/2022 is entered.

Claims 1 and 3-4 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 02/09/2022 have been fully considered and they are found persuasive.

The rejection of claim(s) 1, 3-4, 25-27 and 30-34 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuwano et al., U.S. Patent No. 6,235,842 (hereinafter “Kuwano”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 2 and 5-34 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Kuwano. Kuwano teaches a cross-linked polymer network comprising a first structure segment according to formula (1) or formula (2) and a second structure segment according to formula (3) or formula (4) according to present claim 1. See Kuwano, col. 3, line 62 through col. 4, line 30; col. 7, line 38 through col. 11, line 12. Hou further teaches a component (E) inorganic filler (glass fibers, which in aggregate can be woven in a fashion to form a loose fabric) having a particle size of 0.1 to 15 microns. See Kuwano, col. 17, line 52 through col. 18, line 45. Kuwano teaches polymer networks are useful as film materials for encapsulating electronic components. See Kuwano, Abstract, col. 3, lines 33-42. Kuwano further teaches electrical component devices containing polymer components of the cross-linked polymer networks. See Kuwano, col. 20, lines 48-55. The present invention differs from Kuwano in that the present invention requires a thermal or radiation cure comprising a first and second oligomer and monomer comprising a refractive index higher than that of the fiber filler.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Kuwano to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762